FIRST DIVISION
                                BARNES, P. J.,
                            GOBEIL and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                       May 26, 2021



In the Court of Appeals of Georgia
 A21A0700. A21A0704. VANVLERAH V. VANVLERAH.

      BARNES, Presiding Judge.

      These companion appeals arise out of divorce and contempt proceedings. In

Case No. A21A0700, following the grant of his application for discretionary appeal,

Andrew Merle VanVlerah (“husband”) appeals from the final judgment and divorce

decree awarding Katelynn VanVlerah (“wife”) primary physical custody of their

children and child support and granting him supervised visitation. The husband

argues that the trial court erred in failing to make findings of fact and conclusions of

law, which the husband requested before the court issued its judgment; erred in

failing to adopt a permanent parental plan and incorporate it into the judgment; erred

in failing to reference, adopt, or incorporate a child support worksheet into the

judgment; and erred in considering evidence presented at the temporary hearing in
making its final custody determination. In Case No. A21A0704, the husband appeals

the trial court’s order denying his motion for contempt against the wife. He contends

that the evidence demanded a finding by the trial court that his wife was in willful

contempt of the court’s temporary order and that the court improperly relied on

Uniform Superior Court Rule (“USCR”) 6.4 (B).

      As discussed below, in Case No. A21A0700, we vacate the trial court’s final

judgment and remand the case with direction that the court make findings of fact and

conclusions of law and incorporate a parenting plan and child support worksheet into

the judgment. In Case No. A21A0704, we affirm the trial court’s contempt order.

                                Case No. A21A0700

      1. Viewed in the light most favorable to the trial court’s rulings,1 the evidence

showed that the husband and wife were married in 2012 and had five children

together. The family lived in Jefferson County, Georgia, during the marriage. In early

October 2018, the husband and wife separated, and the wife moved with the children

to her mother’s home in Michigan.2




      1
          See McDonald v. McDonald, 289 Ga. 387, 387 (1) (711 SE2d 679) (2011).
      2
          The husband, like the wife, was from Michigan.

                                          2
      Later in October 2018, the wife filed a complaint for divorce in the Superior

Court of Jefferson County seeking primary legal and physical custody of the children,

child support, alimony, equitable division of the marital property, and attorney fees.

The husband answered and filed a counterclaim for divorce. Among other things, the

husband sought joint legal custody and primary physical custody of the children.

      Following a hearing, the trial court entered a temporary order in March 2019

awarding the parents joint legal custody of the children, designating the wife as the

primary physical custodian of the children, and granting the husband supervised

visitation in Michigan. Subsequently, in March 2020, the trial court conducted a

bench trial on the divorce petition and counterclaim. In August 2020, before the trial

court issued its final judgment and divorce decree, the husband requested that the

court make written findings of fact and conclusions of law pursuant to OCGA § 9-11-

52.

      On September 11, 2020, the trial court entered its final judgment and decree of

divorce. The trial court awarded the parties joint legal custody of their five minor

children, designated the wife as primary physical custodian, and granted the husband

supervised visitation. The court awarded the wife child support, alimony, and certain

personal property that she had sought as part of the equitable division of the marital

                                          3
property. The judgment did not include any findings of fact or conclusions of law and

did not incorporate a parenting plan or child support worksheet.

      (a) The husband argues that the trial court erred in failing to include findings

of fact and conclusions of law in the final judgment pursuant to OCGA § 9-11-52 (a).

We agree.

      OCGA § 9-11-52, which is found in the Civil Practice Act, provides in part:

              (a) In ruling on interlocutory injunctions and in all nonjury trials
      in courts of record, the court shall upon request of any party made prior
      to such ruling, find the facts specially and shall state separately its
      conclusions of law. If an opinion or memorandum of decision is filed,
      it will be sufficient if the findings and conclusions appear therein.
      Findings shall not be set aside unless clearly erroneous, and due regard
      shall be given to the opportunity of the trial court to judge the credibility
      of the witnesses.


              (b) This Code section shall not apply to actions involving
      uncontested divorce, alimony, and custody of minors . . . .


“Findings of fact and conclusions of law enable the parties to specify the errors the

trial court purportedly made, and enable the appellate court to review the judgment

adequately and promptly.” Grantham v. Grantham, 269 Ga. 413, 414 (1) (499 SE2d

67) (1998).


                                           4
      OCGA § 9-11-52 (a) applies to contested family law cases such as the present

one. See Arthur v. Arthur, 293 Ga. 63, 65 (2) (a) (743 SE2d 420 (2013) (applying

OCGA § 9-11-52 (a) to final judgment entered in contested divorce case); Sadler v.

Rigsby, 338 Ga. App. 549, 551 (1) (790 SE2d 639) (2016) (applying OCGA § 9-11-

52 (a) to child custody dispute); Warren v. Smith, 336 Ga. App. 342, 344 (785 SE2d

25) (2016) (applying OCGA § 9-11-52 (a) to child custody dispute). See generally

OCGA § 19-5-8 (“The same rules of pleading and practice applicable to ordinary civil

actions shall apply to actions for divorce, alimony, and custody of minor children,

except as otherwise specifically provided in this chapter [addressing divorce

proceedings].”). And because the husband made his request for findings of fact and

conclusions of law under OCGA § 9-11-52 (a) before the trial court entered its

judgment, his request was timely.3 See Payson v. Payson, 274 Ga. 231, 235 (2) (552

SE2d 839) (2001) (concluding that “a party’s 9-11-52 (a) request for findings and


      3
         It is true that OCGA § 19-9-3 (a) (8) provides that upon request by a party “on
or before the close of evidence in a contested hearing,” the trial court is required to
set forth specific findings of fact in a permanent court order awarding child custody.
(Emphasis supplied.) But that statute is not the exclusive statutory avenue for
requesting findings and conclusions in cases involving child custody. “[F]ollowing
the enactment of OCGA § 19-9-3 (a) (8), Georgia courts have continued to apply
OCGA § 9-11-52 to contested family law matters, including child custody cases.”
Sadler, 338 Ga. App. at 551 (1).

                                           5
conclusions in a bench trial is timely if made before the judgment is entered”); Sadler,

338 Ga. App. at 550 (1) (concluding that request for findings and conclusions under

OCGA § 9-11-52 (a) was timely when made prior to trial court’s written ruling). The

trial court therefore was required to “find the facts specially and . . . state separately

its conclusions of law” in its final judgment as timely requested by the husband.

OCGA § 9-11-52 (a). The trial court, however, failed to do so.

      Because the trial court erred by not including findings of fact and conclusions

of law in its final judgment, we vacate the judgment and remand with direction that

the court make sufficient findings and conclusions to support its rulings on the

contested family law matters at issue in this case. See Arthur, 293 Ga. at 66 (2) (a);

Grantham, 269 Ga. at 414 (1); Sadler, 338 Ga. App. at 551 (1).

      (b) The husband also maintains that the trial court erred in failing to adopt and

incorporate a permanent parenting plan into its final judgment. Again, we agree.

      OCGA § 19-9-1 (a) provides in part: “The final order in any legal action

involving the custody of a child, including modification actions, shall incorporate a

permanent parenting plan as further set forth in this Code section.” “[T]he parenting

plan must include several details beyond custody and visitation, including, among

many things, the rights of both parents to access the child’s records and information

                                            6
related to education, health, health insurance, extracurricular activities, and religious

communications.” Williams v, Williams, 301 Ga. 218, 224 (3) (800 SE2d 282) (2017).

See OCGA § 19-9-1 (b) (addressing requirements for parenting plan).

      The final judgment entered in the present case did not incorporate or make any

reference to a permanent parenting plan, and it did not otherwise include the specific

details required under OCGA § 19-9-1 (b).

      On remand, therefore, the trial court should work with the parties to
      formulate an acceptable parenting plan and either incorporate the same
      into its custody order or enter the plan separately. In this regard, we note
      that . . . there may be additional, more recent evidence available for the
      trial court to consider both with respect to visitation and the required
      parenting plan.


Mashburn v. Mashburn, 353 Ga. App. 31, 48 (1) (b) (ii) (836 SE2d 131) (2019). See

Williams, 301 Ga. at 224 (3) (vacating final judgment for failure to incorporate a

permanent parenting plan and remanding the case for compliance with OCGA § 19-9-

1); McFarlane v. McFarlane, 298 Ga. 361, 361-362 (2) (782 SE2d 29) (2016)

(vacating a custody modification order for failure to enter a permanent parenting plan

and remanding the case for compliance with OCGA § 19-9-1).




                                           7
      (c) The husband next contends that the trial court erred by failing to reference,

adopt, or incorporate a child support worksheet into the final judgment. We agree.

      “OCGA § 19-6-15 provides a process for calculating child support which,

pursuant to subsection (m), requires the necessary information used in that calculation

to be recorded on the child support worksheet.” (Citation and punctuation omitted.)

Moore v. Moore, 346 Ga. App. 58, 61 (4) (815 SE2d 242) (2018). The trial court

should attach the completed child support worksheet and any applicable schedules to

the final judgment, incorporate those documents by reference into the judgment, or

enter the pertinent information from those documents directly into the judgment. Id.

See OCGA § 19-6-15 (m) (1).

      Here, a child support addendum was attached to the final judgment, and the

addendum recited that a child support worksheet and schedules were “attached hereto

or filed contemporaneously herewith” and were “a part of this addendum.” However,

no worksheets or schedules were in fact attached to the final judgment or child

support addendum. Additionally, while proposed child support worksheets were filed

by the husband several months before entry of the final judgment, there were no

worksheets filed contemporaneously with the final judgment and addendum, and it

is unclear whether or to what extent the trial court considered or relied upon the

                                          8
worksheets filed by the husband in its child support determination. Accordingly, on

remand, the trial court should attach the applicable child support worksheets and any

appropriate schedules to the final judgment, incorporate those documents by reference

into the judgment, or enter the information directly from those documents into the

judgment. See Moore, 346 Ga. App. at 61 (4).

      (d) Because of our holding in Division 1 (a), we need not address the husband’s

remaining argument that the trial court erred in considering evidence presented at the

temporary hearing in making its final custody determination. See Sadler, 338 Ga.

App. at 552 (2).

                                Case No. A21A0704

      2. The husband also challenges the trial court’s denial of his motion for

contempt against his wife for her alleged willful violation of the visitation provision

of the temporary order.

      Construed in favor of the trial court’s ruling on the contempt motion,4 the

record showed the following. As previously noted, the trial court entered a temporary

order in the divorce proceedings in March 2019. With respect to visitation, the

temporary order stated that the husband “may have supervised visitation with the

      4
          See McDonald, 289 Ga. at 387 (1).

                                          9
minor children in Hillsdale County, Michigan which is to be supervised at all times

by CASA or a similar supervised visitation agency.”

      Following entry of the March 2019 temporary order, the husband did not visit

the children until December 2019. That month, the husband traveled to Michigan and

had a two-hour supervised visit with the children at a visitation center called the

Family Connection Center (“Center”). The father had two additional supervised visits

with the children at the Center, one in January 2020 and another in February 2020.

      Subsequently, in response to the public health crisis resulting from the COVID-

19 pandemic,5 the Center temporarily suspended all visitation sessions. The Center

thereafter reopened with certain safety protocols in place. In April 2020, the Center

contacted the wife about scheduling a supervised visitation between the children and

the husband, but she declined to schedule a visit at that time because of her concerns

over COVID-19. For the same reason, the wife declined to schedule visits when

contacted by the Center in May, June, and July.

      5
        “The respiratory disease caused by the novel coronavirus, known as ‘COVID-
19,’ is an infectious virus that can spread from person-to-person and can result in
serious injury or death.” Ga. Exec. Order 03.14.20.01. “It would be a colossal
understatement to say that the COVID-19 pandemic has had far-reaching effects. It
has changed everything from the way that friends and families interact to the way that
businesses and schools operate to the way that courts hear and decide cases.” Swain
v. Junior, 961 F3d 1276, 1280 (11th Cir. 2020).

                                         10
      In August 2020, the husband filed a motion for contempt, alleging that the wife

was in willful contempt of the visitation provision found in the temporary order. At

the hearing on the motion conducted by videoconference in September 2020,6 the

wife testified that she declined to schedule visitations at the Center when contacted

in April, May, June, and July 2020 because she was worried about the number of

COVID-19 infections and believed that the risk to her children was too great. The

wife acknowledged that the Center had implemented certain safety protocols, but she

testified that she believed that social distancing would not be possible with five

young children and that her children would not keep on masks. The wife further

testified that “this whole COVID thing has been so crazy,” that she had been unsure

“what [she] was supposed to be doing,” that she was worried that visitation would be

unsafe, and that she had tried to follow the recommendations of state officials that she

had learned about on the news, including staying at home and avoiding contact with

others. The wife also testified that all of her communications about visitation had

      6
        On March 14, 2020, because of the COVID-19 pandemic, the Chief Justice
of the Supreme Court of Georgia issued an “Order Declaring Statewide Judicial
Emergency” pursuant to OCGA § 38-3-61. Among other things, the emergency order
provided that “[t]o the extent that court proceedings are held, they should be done in
a manner to limit the risk of exposure, such as by videoconferencing, where
possible.” The emergency order has been extended several times, with certain
modifications.

                                          11
been with Center personnel and that because the husband “wasn’t communicating

through my lawyer that it was an issue,” she had believed that the delay in visitation

“wasn’t an issue and we’re just gonna do visits after COVID is done when things

settle down.” Additionally, the wife testified that when the Center contacted her in

August 2020,7 she agreed to reestablishing supervised visitation, but that it takes

several weeks for the Center to schedule visitation dates, and the Center ultimately

set the date of October 3, 2020 for the next visitation. No other witnesses testified at

the contempt hearing.

      Following the hearing, the trial court entered its order denying the husband’s

motion for contempt. The trial court found that the wife had violated the supervised

visitation provision of the temporary order, but that her disobedience was not willful

“due to the state of the pandemic, and fear that has gripped a large portion of the

Nation.” The court found that the wife’s “concerns are realistic and fueled by the

media and guidelines in the State of Michigan.” The trial court further concluded that

“prior to filing a motion for contempt, the law requires counsel to communicate in

good faith pursuant to USCR 6.4, which was not done here,” and that the wife’s


      7
       The wife testified that her communication with the Center in August 2020
was before August 18, 2020, when the contempt motion was filed.

                                          12
violation of the visitation provision was not willful for that additional reason. Lastly,

the trial court ruled that although the court was not holding the wife in contempt, the

husband

      shall be entitled to make-up time to account for the visitation periods
      missed. Therefore, [the husband] may exercise visitation twice per
      month for the months from November, 2020 through February, 2021.
      The parties shall observe whatever rules or restrictions, no more and no
      less, which are in place by the center supervising visitation in Michigan.
      As long as the rules and guidelines of the supervision center are
      followed, the [wife] needs to produce the children as scheduled for
      visitations.


      (a) The husband contends that the trial court abused its discretion in denying

his contempt motion because the evidence demanded a finding that the wife acted in

willful contempt of the temporary order. We disagree.

             To hold a party in contempt, a trial court must find that the party
      willfully disobeyed a court order. In ruling on a contempt motion, a trial
      court is vested with wide discretion in deciding both whether the court’s
      orders have been violated and how such infringements should be treated,
      and we will not disturb the court’s determinations on these issues absent
      an abuse of that discretion. Indeed, given the wide latitude afforded to
      the trial court, we will affirm a contempt ruling if there is any evidence
      in the record to support it.



                                           13
(Citations, punctuation, and footnotes omitted.) Cousin v. Tubbs, 353 Ga. App. 873,

875 (1) (840 SE2d 85) (2020). See Friday v. Friday, 294 Ga. 687, 691 (2) (755 SE2d

707) (2014); Killingsworth v. Killingsworth, 286 Ga. 234, 237 (3) (686 SE2d 640)

(2009); Higdon v. Higdon, 321 Ga. App. 260, 263 (1) (b) (739 SE2d 498) (2013).

      There was some evidence to support the trial court’s finding that the wife’s

disobedience of the visitation provision of the temporary order was not willful. In this

regard, there was evidence that the wife sincerely believed that, as a result of the

unprecedented COVID-19 pandemic and the uncertainty associated with the spread

of the virus, scheduling in-person visitation at the Center during the months in

question would potentially expose her five young children to physical harm.

Moreover, there was some evidence that the wife was under the mistaken impression

that the husband did not oppose delaying visitation until the COVID-19 situation

improved. Additionally, there was evidence that the wife had taken steps to come into

compliance with the temporary order and restart the supervised visitations. In light

of this evidence, we cannot say that the trial court abused its discretion in finding that

the wife’s disobedience of the visitation provision did not rise to the level




                                           14
of willful contempt.8 See Beckham v. O’Brien, 176 Ga. App. 518, 521-522 (336 SE2d

375) (1985) (concluding that mother’s disobedience of supervised visitation provision

of divorce decree fell short of willful contempt, where unforeseen circumstances

resulted in mother disobeying order to protect child from potential physical and

psychological harm). See also Greene v. Greene, 306 Ga. App. 296, 300 (3) (701

SE2d 911) (2010) (upholding trial court’s finding that father’s violation of settlement

agreement incorporated into divorce decree was not willful and emphasizing that

“trial courts have broad discretion in ruling on a motion for contempt”); Saravia v.

Mendoza, 303 Ga. App. 758, 763 (2) (695 SE2d 47) (2010) (trial court did not abuse

its discretion in finding that mother’s disobedience of custody provision was not

willful, where father had been granted primary physical custody of the children, but

father continued to allow the children to stay with the mother out-of-state and never

      8
         The husband also asserts that the wife’s fear of COVID-19 as a basis for
denying visitation was unjustified because she could have arranged for the husband
to have remote visitation with the children by videoconference, thereby eliminating
any risk of virus transmission. His assertion is unpersuasive in light of the record in
this case. When asked about videoconferencing at the contempt hearing, the wife
testified that she wanted visitation to be “through a service where it can be regulated”
rather than through private videoconference, and, as previously noted, the visitation
provision in the temporary order only authorized visitation “in Hillsdale County,
Michigan[,] . . . supervised at all times by CASA or a similar supervised visitation
agency.” Moreover, there is no evidence in the record that the Center offered
supervised visitation through videoconferencing.

                                          15
communicated to the mother that he wished for her to surrender primary physical

custody of the children to him).

      (b) The husband also argues that the trial court abused its discretion in denying

his contempt motion because the court erroneously relied on USCR 6.4 (B), which

he contends applies only to discovery disputes.9 We agree with the husband that the


      9
       USCR 6.4, entitled “Failure to Make Discovery and Motion to Compel
Discovery,” provides:
            (A) Motions to compel discovery in accordance with OCGA §
     9-11-37 shall:
                   (1) Quote verbatim or attach a copy as an exhibit of each
            interrogatory, request for admission, or request for production to
            which objection is taken or to which no response or insufficient
            response is provided;
                   (2) Include the specific objection or response claimed to be
            insufficient;
                   (3) Include the grounds for the objection (if not apparent
            from the objection); and,
                   (4) Include the reasons supporting the motion. Any
            objections shall be addressed to the specific interrogatory, request
            for admission, or request for production and shall not be made
            generally.
            (B) Prior to filing a motion seeking resolution of a discovery
     dispute, counsel for the moving party shall confer with counsel for the
     opposing party and any objecting person or entity in a good faith effort
     to resolve the matters involved. At the time of filing the motion, counsel
     shall also file a statement certifying that such conference has occurred
     and that the effort to resolve by agreement the issues raised failed. This
     rule also applies to motions to quash, motions for protective order and
     cases where no discovery has been provided.

                                         16
requirement for counsel to confer with opposing counsel imposed by USCR 6.4 (B)

only applies to certain discovery disputes and thus was inapplicable in the context of

the contempt motion. See Greenbriar Homes v. Builders Ins., 273 Ga. App. 344, 346

(3) (615 SE2d 191) (2005) (discussing scope of USCR 6.4 (B)). But “a trial court’s

ruling on a contempt petition will be affirmed if right for any reason,” Park-Poaps v.

Poaps, 351 Ga. App. 856, 861 (1) (833 SE2d 554) (2019), and, as explained supra in

Division 2 (a), the trial court was entitled to find that the mother’s disobedience of

the visitation provision did not constitute willful contempt in light of her sincere fear

over her children’s safety resulting from the COVID-19 pandemic. Hence, the trial

court did not abuse its discretion in denying the husband’s motion to hold the wife

in contempt. See id.

      Judgment affirmed in A21A0704. Judgment vacated and case remanded with

direction in A21A0700. Gobeil and Markle, JJ., concur.




                                           17